          Case 3:19-cr-00666-H Document 1 Filed 01/22/19 PageID.1 Page 1 of 4


CAS
  1
      UNS'E • EE ~OURl                                                       JAN 22 2019
                                                                       CLERK US DISTH JCT CO~Hl T
                                                                   SO UTHERN D!STH:CT O F CALI FORNI.A
 2                                                                 BY                         DEPUTY

 3
 4                            UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
      UNITED STATES OF AMERICA,
 7                                                 Case No.:   1 9 M"J 2 8 8
                                                                   Q
  8                              Plaintiff,        COMPLAINT FOR VIOLATION OF:
 9                                                 Title 26, U.S.C., Secs. 5861(d) and 5871
                     v.
10                                                 - Possession of Unregistered Firearm
      DAVID ALEC WHITE,
11
12                             Defendant.
 13

14         The undersigned complainant being duly sworn states:

                                              COUNT ONE




21 a fully automatic AR-15 style rifles with a shortened barrel under sixteen inches and bearing

22 no serial number; in violation of Title 26, United States Code, Section 5861(d).
23
24
25
26
27
28
         Case 3:19-cr-00666-H Document 1 Filed 01/22/19 PageID.2 Page 2 of 4



          The complainant states that this complaint is based on the attached Statement of Facts
 1
 2 incorporated herein by reference.
 3
 4                                               Ricardo Jimenez
                                                 Agent, ATF
 5
 6
 7
 8
                                                 I-fON. MITCHELLD:DEMBIN
 9
                                                 UNITED STATES MAGISTRATE WDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
         Case 3:19-cr-00666-H Document 1 Filed 01/22/19 PageID.3 Page 3 of 4




 1                            PROBABLE CAUSE STATEMENT
 2        On December 14, 2018, United States Probation Officers (USPOs) with the United
 3 States Probation Office, conducted a routine residential visit to a probationer at his
 4 residence. During the visit, USPOs identified, in plain view, what appeared to be a rifle
 5 located in one of the residence's bedrooms. Two revolvers contained in gun socks were also
 6 found in the same bedroom. The probationer denied ownership of the firearms, and stated
 7 to USPOs that the firearms belonged to his roommate, David Alec WHITE (WHITE). Due
 8 to the probationer's prohibited status, United States Probation Officers seized the firearms.
 9 USPOs reported they were subsequently contacted by WHITE, who stated the seized
1O firearms belonged to him, not the resident on probation, and that WHITE wanted his
11 firearms returned. USPOs notified the ATF San Diego Field Office of the seizure.
12        On December 17, 2018, ATF agents met with USPOs at their office, and examined
13 the rifle and two revolvers. The rifle appeared to be an AR-15-type SBR manufactured from
14 an unfinished lower receiver bearing no manufacturer markings or serial numbers. A
15 subsequent measuring of the rifle's barrel by ATF agent determined the rifle's barrel to be
16 approximately twelve (12) inches in length.
17        ATF agents queried WHITE in the NFRTR, and determined that WHITE has no NFA
18 firearm registered to him. The possession of an unregistered SBR is in violation of Title 26
19 § 5861(d) of the NFA. Furthermore, all NFA firearms are required to have a serial number,
20 in compliance with the firearm marking laws, registered into the NFRTR. As the SBR
21 recovered at the residence has no serial number, it does not meet the NFA registration
22 criteria.
23        On December 18, 2018, an ATF agent placed a ruse telephone call, posing as a United
24 States Probation Office property custodian, to WHITE. WHITE admitted he had three
25 firearms (one rifle and two revolvers) taken from his bedroom that he wanted returned.
26 WHITE stated there was no serial number on the rifle, because it was an "eighty percent"
27 and that he had built the firearm from parts he had purchased or borrowed. WHITE stated
28 he bought the rifle's lower receiver from an online shop named Palmetto and stated he could
                                                 3
         Case 3:19-cr-00666-H Document 1 Filed 01/22/19 PageID.4 Page 4 of 4




 I provide a receipt from Palmetto to prove ownership of the lower receiver. WHITE also
 2 stated that one of the seized firearms was legally exempt because it was considered an
 3 "antique."
 4        A TF agents received certified conviction documents showing that WHITE has been

 5 convicted of a misdemeanor battery conviction for a violation of California Penal Code (PC)
 6 § 242 on September 28, 2015. Per California PC12021(c)(l), anyone convicted of PC 242
 7 is prohibited from owning or possessing a firearm for ten (10) years of the conviction. The
 8 conviction documents also state that he is prohibited from having a weapon. From the year
 9 1992 to 2014, WHITE appears to have approximately eight (8) arrests for weapons-related
10 charges.
11
12
13
14
15
16
17
18
19
20

21
22

23
24
25
26
27
28
                                                4
